PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Maruyama et al.
Application No. 16/775,970
Filed: 29 Jan 2020
For: SYSTEMS AND METHODS FOR DETERMINING AN INITIAL MARGIN

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.313(c)(2), filed March 28, 2022, to withdraw the above-identified application from issue after payment of the issue fee. 

The petition is DISMISSED AS MOOT.

Unfortunately, the petition did not get to the proper deciding official in time to process the petition prior to the patent issue.  Therefore, as the case has now issued, the petition to withdraw from issue cannot be granted.  However, petitioner’s attention is directed to 37 CFR 1.313(d), which states:


A petition under this section will not be effective to withdraw the application from issue unless it is actually received and granted by the appropriate officials before the date of issue.  


In this case, the issue date was February 16, 2021.  The petition was not received in the Office of Petitions for consideration until March 28, 2022.  Therefore, as the case has now issued, the petition to withdraw from issue cannot be granted.

The request for continued examination (RCE) filed concurrently with the petition is improper in view of the issuance of this application into a patent and will not be processed.  

The Information Disclosure Statement has been made of record in the file of the above-identified application without further consideration.  See 37 CFR 1.97(i). 

Telephone inquiries should be directed to Irvin Dingle at (571) 272-3210.



/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist
Office of Petitions